Exhibit 10.2



Execution Version



THIRTEENTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT



THIS THIRTEENTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT (this “Amendment”),
dated as of July 31, 2020, is entered into by and among CARPARTS.COM, INC., a
Delaware corporation (formerly known as U.S. AUTO PARTS NETWORK, INC.)
(“Company”), PARTSBIN, INC., a Delaware corporation (“PartsBin”), LOCAL BODY
SHOPS, INC., a Delaware corporation (“Local Body Shops”), PRIVATE LABEL PARTS,
INC., a Delaware corporation (“Private Label Parts”), WHITNEY AUTOMOTIVE GROUP,
INC., a Delaware corporation (“Whitney Auto”, and together with the Company,
PartsBin, Local Body Shops and Private Label Parts, collectively, “Borrowers”
and each individually a “Borrower”), the other Loan Parties party hereto, the
Lenders (as defined below) party hereto, and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, “Administrative Agent”).



RECITALS



A.

Borrowers, the other parties signatory thereto as “Loan Parties” (each
individually, a “Loan Party” and collectively, the “Loan Parties”),
Administrative Agent, and the financial institutions party thereto as lenders
(each individually, a “Lender” and collectively, the “Lenders”) have previously
entered into that certain Credit Agreement, dated as of April 26, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders have made certain loans and
financial accommodations available to Borrowers.  Terms used herein without
definition shall have the meanings ascribed to them in the Credit Agreement (as
amended by this Amendment).



B.

Borrowers and the other Loan Parties have further requested that Administrative
Agent and the Lenders amend the Credit Agreement and consent to certain
transactions, and Administrative Agent and the Lenders are willing to amend the
Credit Agreement and consent to certain transactions pursuant and subject to the
terms and conditions set forth herein.



C.

Each Borrower and each other Loan Party is entering into this Amendment with the
understanding and agreement that, except as specifically provided herein, none
of Administrative Agent’s or any Lender’s rights or remedies as set forth in the
Credit Agreement and the other Loan Documents are being waived or modified by
the terms of this Amendment.



AGREEMENT



NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:



1.Amendments to Credit Agreement.



a.

In the definition of “Fixed Charges” in Section 1.01 of the Credit Agreement,
the following text is hereby added immediately following the text “prepayments
and scheduled principal payments on Indebtedness actually made,”



“but excluding the Specified Repayment,”



b.

In the definition of “Prepayment Event” in Section 1.01 of the Credit Agreement,
the following text is hereby added immediately following the text “the issuance
by the







--------------------------------------------------------------------------------

Company of any Equity Interests, or the receipt by the Company of any capital
contribution”:



“, but excluding the issuance by the Company of Equity Interests, and the
receipt by the Company of proceeds in an amount not to exceed $1,300,000, in
each case, in connection with the exercise of certain employee stock options on
or before the Thirteenth Amendment Effective Date, and solely to the extent that
such proceeds are used for the Specified Repayment in accordance with the
Thirteenth Amendment”



c.

The following definitions are hereby added to Section 1.01 of the Credit
Agreement in their proper alphabetical order to read as follows:



“Specified Repayment” means the repayment in full by the Company of its existing
equipment loan from Mazuma Capital in an amount not exceed $1,300,000.



“Thirteenth Amendment” means that certain Thirteenth Amendment to Credit
Agreement and Consent dated as of the Thirteenth Amendment Effective Date by and
among the Borrowers, the other Loan Parties party thereto, the Lenders party
thereto, and the Administrative Agent.



“Thirteenth Amendment Effective Date” means July [__], 2020.



d.

In Section 6.01(s) of the Credit Agreement, the text “$5,000,000” is hereby
deleted and replaced with the text “8,000,000”.



e.

In Section 6.02(h) of the Credit Agreement, the text “clause (i) or (r)” is
hereby deleted and replaced with the text “clause (i) or (s)”.



f.

Exhibit C to the Credit Agreement is hereby deleted in its entirety and replaced
with Exhibit C attached hereto and made a part hereof.



2.Consent.  Administrative Agent and the Lenders hereby consent (a) solely for
purposes of Section 6.08(b)(v) of the Credit Agreement, to the making of the
Specified Repayment; provided, that (i) no Event of Default has occurred and is
continuing at the time of such repayment, and (ii) both before and after giving
effect to such repayment, the Borrowers shall have Excess Availability of at
least $8,000,000; and (b) solely for purposes of Section 6.01(s) of the Credit
Agreement, to the incurrence by the Loan Parties and their Subsidiaries during
the calendar year ending December 31, 2020 of the Indebtedness set forth in the
Compliance Certificate attached as Exhibit C hereto as of the date hereof (the
“Thirteenth Amendment Compliance Certificate”) and designated therein as being
incurred pursuant to 6.01(s) of the Credit Agreement and in the amounts set
forth therein; provided, that (i) if such Indebtedness is secured it is only
secured by Equipment and real property (other than Eligible Equipment or
Eligible Real Property), (ii) both before and after giving effect to the
incurrence of any such Indebtedness, no Event of Default exists and is
continuing, (iii) both before and after giving effect to the incurrence of any
such Indebtedness, the Borrowers shall have Excess Availability of at least
$8,000,000, (iv) if such Indebtedness is secured by real property, and if
requested by the Administrative Agent, such Indebtedness is subject to an access
agreement, in form and substance satisfactory to Administrative Agent, and (v)
for the avoidance of doubt, all of such Indebtedness shall count against and be
subject to the $8,000,000 threshold in Section 6.01(s) of the Credit Agreement.



3.Conditions Precedent to Effectiveness of this Amendment.  The following shall
have occurred before this Amendment is effective:





2

--------------------------------------------------------------------------------

a.

Amendment.  Administrative Agent shall have received this Amendment fully
executed in a sufficient number of counterparts for distribution to all parties.



b.

Representations and Warranties. The representations and warranties set forth
herein, and in the Credit Agreement and the Security Agreement (other than any
such representations or warranties that, by their terms, are specifically made
as of a date other than the date hereof), must be true and correct in all
material respects without duplication of any materiality qualifier contained
therein.



4.Representations and Warranties.  Each Borrower and each other Loan Party
represents and warrants as follows:



a.

Authority.  Each Borrower and each other Loan Party has the requisite corporate
power and authority to execute and deliver this Amendment, and to perform its
obligations hereunder and under the Loan Documents (as amended or modified
hereby) to which it is a party.  The execution, delivery, and performance by
each Borrower and each other Loan Party of this Amendment have been duly
approved by all necessary corporate action, have received all necessary
governmental approval, if any, and do not contravene any law or any contractual
restriction binding on such Borrower or such Loan Party.



b.

Enforceability.  This Amendment has been duly executed and delivered by each
Borrower and each other Loan Party.  This Amendment and each other Loan Document
(as amended or modified hereby) is the legal, valid, and binding obligation of
each Borrower and each other Loan Party, enforceable against each Borrower and
each other Loan Party in accordance with its terms, and is in full force and
effect.



c.

Representations and Warranties.  The representations and warranties contained in
the Credit Agreement and the Security Agreement (other than any such
representations or warranties that, by their terms, are specifically made as of
a date other than the date hereof) are correct on and as of the date hereof in
all material respects without duplication of any materiality qualifier contained
therein as though made on and as of the date hereof.



d.

No Default.  No event has occurred and is continuing that constitutes a Default
or Event of Default.



5.Choice of Law.  The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York, but without giving effect to any federal laws applicable to
national banks.



6.Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or
other electronic transmission (including by .pdf attachment via electronic mail
or electronic signature) shall be effective as delivery of a manually executed
counterpart of this Amendment.  Electronic signature means any electronic sound,
symbol, or process attached to or logically associated with a record and
executed and adopted by a party with the intent to sign such record, including
facsimile or email electronic signatures pursuant to the New York Electronic
Signatures and Records Act (N.Y. State Tech. §§ 301-



3

--------------------------------------------------------------------------------

309) as amended from time to time or as provided under the Uniform Commercial
Code as adopted by the State of New York.



7.Reference to and Effect on the Loan Documents.



a.

Upon and after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.



b.

Except as specifically set forth in this Amendment, the Credit Agreement and all
other Loan Documents, are and shall continue to be in full force and effect and
are hereby in all respects ratified, and confirmed and shall constitute the
legal, valid, binding, and enforceable obligations of each Borrower and the
other Loan Parties to Administrative Agent and the Lenders without defense,
offset, claim, or contribution.



c.

The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power, or remedy of
Administrative Agent or any Lender under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.



8.Ratification.  Each Borrower and each other Loan Party hereby restates,
ratifies and reaffirms each and every term and condition set forth in the Credit
Agreement, as amended hereby, and the Loan Documents effective as of the date
hereof.



9.Estoppel.  To induce Administrative Agent and Lenders to enter into this
Amendment and to induce Administrative Agent and the Lenders to continue to make
advances to Borrowers under the Credit Agreement, each Borrower and each other
Loan Party hereby acknowledges and agrees that, after giving effect to this
Amendment, as of the date hereof, there exists no Default or Event of Default
and no right of offset, defense, counterclaim, or objection in favor of any
Borrower or any other Loan Party as against Administrative Agent or any Lender
with respect to the Obligations.



10.Integration.  This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.



11.Severability.  In case any provision in this Amendment shall be invalid,
illegal, or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.



12.Submission of Amendment.  The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Administrative Agent or any Lender to waive any of their
respective rights and remedies under the Loan Documents, and this Amendment
shall have no binding force or effect until all of the conditions to the
effectiveness of this Amendment have been satisfied as set forth herein.



[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]





4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

BORROWERS:







CARPARTS.COM, INC.,



a Delaware corporation







By





Name:





Title:





PARTSBIN, INC.,



a Delaware corporation







By





Name:





Title:





LOCAL BODY SHOPS, INC.,



a Delaware corporation







By





Name:





Title:





PRIVATE LABEL PARTS, INC.,



a Delaware corporation







By





Name:





Title:





WHITNEY AUTOMOTIVE GROUP, INC.,



a Delaware corporation







By





Name:





Title:







[Signature Page to Thirteenth Amendment to Credit Agreement and Consent]

--------------------------------------------------------------------------------

OTHER LOAN PARTIES:







LOBO MARKETING, INC.,



a Texas corporation







By





Name:





Title:





PACIFIC 3PL, INC.,



a Delaware corporation







By





Name:





Title:





GO FIDO, INC.,



a Delaware corporation







By





Name:





Title:





AUTOMOTIVE SPECIALTY ACCESSORIES AND
PARTS, INC.,



a Delaware corporation







By





Name:





Title:







[Signature Page to Thirteenth Amendment to Credit Agreement and Consent]

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER







JPMORGAN CHASE BANK, N.A.,



individually as a Lender and as Administrative Agent







By





Name:





Title:

Authorized Officer



[Signature Page to Thirteenth Amendment to Credit Agreement and Consent]

--------------------------------------------------------------------------------